—Judgment, Supreme Court, New York County (John Bradley, J., at hearing; Edwin Torres, J., at jury trial and sentence), rendered October 24, 1997, convicting defendant of robbery in the first degree, *329robbery in the second degree and grand larceny in the fourth degree, and sentencing him to concurrent terms of 5 to 10 years, 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. There was ample basis in the record for the hearing court’s determination that the single-photo identification of defendant by a hotel manager who had seen defendant at the hotel on various occasions was confirmatory (see, People v Rodriguez, 79 NY2d 445, 451).
The verdict was based on legally sufficient evidence. There was ample evidence of physical injury, including the victim’s testimony that for several days his tongue bled, his ankle and neck hurt and he encountered difficulty turning his head (see, People v Guidice, 83 NY2d 630).
Evidence concerning defendant’s possession of two crack pipes and his activities in and around a hotel where there was extensive drug activity was admissible, under the particular and unusual circumstances of the case, to explain why defendant remained at the crime scene rather than fleeing and the fact that defendant had none of the stolen money in his possession shortly after the crime. The evidence went directly to contested factual issues and its probative value outweighed any prejudicial effect (see, People v Till, 87 NY2d 835). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.